Detailed Action
The following is a non-final rejection made in response to an election received on August 10th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10th 2021. Elected claims 1-15 have been considered on the merits in this non-final action. 
Claim Objections
Claims 1-15 objected to because of improper use of parenthetical “()” statements.  Appropriate correction is required. The use of parentheses in the claims should be limited to reference characters that are used as they are cited elsewhere in the disclosure, such as in the drawings and specification. At present, the Applicant has included parenthetical statements in the body of the claim that: a) cite several, but not all, reference characters for the claimed subject matter, b) cite what appear to be alternative terminology or acronyms, and c) appear to include additional limitations. Use of parentheses to cite reference characters should be consistent throughout the claims, although the Applicant is reminded that parenthetical reference markers, generally speaking, are not a requirement. The Applicant should consider avoiding use of parentheses in claiming what they intend to be part of the scope of the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Independent claims 1 and 8, and by extension all claims dependent therefrom1, is considered indefinite for a several reasons. First, the Applicant claims that the projectile includes “a second central or bearing section” but later cites these seemingly synonymous terms separately with respect to two other limitations. The Applicant cites the ‘second’ section when stating “where each of said first, second, and third sections are substantially symmetrical about said central axis” and later references the ‘bearing’ section when claiming “a transition between the ogive surface and the bearing section”. It would then appear that these two elements are not synonymous as each term appears to be applicable only in a different context. Further clarification and/or amendment is required for compliance with 35 USC 112(b).
Claims 1 and 8 are further considered indefinite because the phrases “(e.g., within 3-25% of OAL from)” and “(e.g. at least 3 thousandths and preferably 6 to 10 thousandths)” attempt to form substantive limitations but are: 1) cited within parenthetical remarks, raising ambiguity about whether they are to be considered as part of the claim, and 2) prefaced by “e.g.” which suggests the phrase is an example and not a definitive claim limitation. It is also unclear what is meant by the term “preferably” as it appears that the limitation is not critical and merely a design preference that the invention is not necessarily limited to. Claims 5 and 12 are further considered to be indefinite because they similarly rely upon a “preferably” qualifier when claiming that the claimed discontinuity has a gap “preferably 0.020”. It is unclear whether the claimed limitation is a definitive aspect of the invention or simply a design preference that the invention is not necessarily limited to. Further clarification and/or amendment is required for compliance with 35 USC 112(b).
Dependent claims 2-7 are further considered indefinite because their preambles cite back to “the bullet of claim 1”, however claim 1 sets forth either “a projectile or bullet”. The terms “projectile” and 
Claims 1-3, 8, and 10 are further considered indefinite because there is insufficient antecedent basis for the term “the nose ring” cited in the claim. For purposes of maintaining compact prosecution, the Examiner will consider the term as a reference to the claimed “uniforming surface discontinuity” when considering the claims on the merits. Further clarification and/or amendment is required for compliance with 35 USC 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 2,871,787 (hereinafter referred to in this section as “RIZER ET AL.”, “RIZER” or simply as “the reference”).
Regarding claims 1 and 8, Rizer teaches a projectile or bullet configured to provide more uniform observed external ballistics, comprising: 
a projectile or bullet body (see Fig. 1) comprising a first distal or ogive section, a second central or bearing section, and a third proximal or tail section, all aligned along a central axis, where each of said first, second and third sections are substantially symmetrical about said central axis; 
wherein the bullet body has an overall length ("OAL") defined along the central axis between a distal end and a proximal end; where the first distal section of the body comprises an ogive surface with a continuous surface profile defining a transition between the ogive surface and the bearing section (Fig. 1 
wherein the first distal section of the body includes an external ballistic effect uniforming surface discontinuity configured as an encircling trough (see crimp 16 in Figs. 1-3) or groove defined around the circumference of the ogive section near the distal end to define an ogive nose surface profile having a selected nose length in front of or distally from the surface discontinuity and an aft ogive surface behind or proximally from the nose ring (as is shown in Fig. 1); and wherein said external ballistic effect uniforming surface discontinuity has a selected depth below the aft ogive surface and defines an unsupported discontinuity gap width between the ogive nose surface and the aft ogive surface (as is shown in Fig. 2 and 3), said discontinuity gap width being greater than said discontinuity selected depth (as is shown in Figs. 2 and 3), and wherein said external ballistic effect uniforming surface discontinuity generates flow field changes over the ogive section of the bullet body significantly improve ballistic coefficient ("BC") uniformity (the crimped section in the ogive taught by the reference is considered capable of performing this functional limitation).
Allowable Subject Matter
Claims 2-7 and 9-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dependent claims 2-7 and 9-15 are either directly or indirectly dependent on independent claims 1 and 8